DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              TYRA HOLMES,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1232

                         [September 2, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; John J. Murphy, III,
Judge; L.T. Case No. 06-2013-CF-009054-A88810.

  Edward Hoeg, Fort Lauderdale, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.